Citation Nr: 1431298	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as lumbar degenerative arthritis and degenerative osteoarthritis with L4-S1 disc disease.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel










INTRODUCTION

The Veteran had verified active duty in the Recognized Guerrilla Service from March 9 to November 25, 1945 and in the service of the Regular Philippine Army from November 26, 1945 to January 22, 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that the Veteran submitted a timely notice of disagreement as to the RO's December 2012 and April 2013 decisions that denied entitlement to non-service-connected pension benefits and service connection for presbyopia (claimed as hyperopic eyes), respectively.  A statement of the case was issued in April 2014, but a substantive appeal as to these matters is not currently of record.  Thus, the Board will confine its consideration to the issue as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2012 claim for VA benefits (VA Form 21-526), the Veteran reported treatment for lumbar degenerative arthritis and degenerative osteoarthritis with L4-S1 disc disease since 1980 at the Assumption Medical Diagnostic Center in Benguet.  

The Veteran submitted a signed authorization (VA Form 21-4142) for treatment by Dr. D.C.B. at the Assumption Medical Diagnostic Center in June 2012.  He submitted records from that facility dated in July 2011 and June 2012.  The Veteran also identified his treatment for medical and surgical diseases and an infected wound in February and June 2012 at the Benguet General Hospital in Benguet, and for degenerative arthritis by Dr. M.T., a municipal health officer in Benguet  The private treatment records identified by the Veteran were not obtained.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment for lumbar degenerative arthritis problems since 1980 at the Assumption Medical Diagnostic Clinic, Room 310 V.F. Munsayac Building, 10 Assumption Road, Baguio City; since February 2012 at the Benguet General Hospital, 2601 La Trinidad, Benguet; and by Dr. Marcela M. Tinoyan, Municipal Health Officer, Tublay, Benguet.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



